     Case 2:65-cv-15556-ILRL-JVM Document 1615 Filed 12/23/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA


JOYCE MARIE MOORE, ET AL.                                       CIVIL ACTION NO.: 65-15556
          Plaintiffs,
VERSE                                                           SECTION “B” (1)
TANGIPAHOA PARISH SCHOOL BOARD,                                 JUDGE: IVAN L. R. LEMELLE
         Defendant.
                 JOINT MOTION FOR ENTRY OF ORDER DECLARING
                  TANGIPAHOA PARISH SCHOOL SYSTEM UNITARY
                 AND ACKNOWLEDGEMENT OF FINAL AGREEMENT

        NOW INTO COURT, through undersigned counsel, come Plaintiffs Joyce Marie Moore

and Others and Defendant Tangipahoa Parish School Board who jointly move the court for the

entry of the attached order declaring the Tangipahoa Parish School System unitary, dissolving all

outstanding injunctions and withdrawing all outstanding orders herein with the exceptions of

orders of the court contained in Record Doc. Nos. 1572 and 1573. Such jointly petitioned relief

shall be subject to the provisions of the Final Agreement which is attached hereto.


                                                   I.


        Pursuant to the Court’s order (Doc. No. 1229) plaintiffs’ settlement counsel and

defendant’s settlement counsel (Doc. No. 1229) are authorized to join in the filing of the instant

motion and the entering into the attached Final Agreement on behalf of their respective clients.


                                                        II.


        It is the position of plaintiffs’ settlement counsel that he is settlement counsel not only for

the named plaintiffs but, also, for all similarly situated persons. It is further plaintiffs’ settlement

counsel’s position that he has an obligation to all such similarly situated persons and that such

obligation is independent of and paramount over his obligation to the named plaintiffs. As an

                                             Page 1 of 6
      Case 2:65-cv-15556-ILRL-JVM Document 1615 Filed 12/23/19 Page 2 of 6



officer of the Court plaintiffs’ counsel in conformance with his ethical duties is obligated to

undertake actions which assure the protection of all similarly situated persons’ interests.1 This

flows from the fact that the injunctions and orders entered herein by the Court over the course of

this litigation have benefitted not only the named plaintiffs but, also, all persons similarly

situated with them. Accordingly, although this lawsuit has not proceeded as a class action, its

injunctions and orders have had the effect of providing class type relief.


         It is, therefore, plaintiffs’ settlement counsel’s position that he is authorized to enter into

this joint motion and the attached Final Agreement on behalf of named plaintiffs and all similarly

situated persons.


                                                              III.


         Defendant’s settlement counsel is authorized to enter into this joint motion and the

attached Final Agreement on behalf of her clients pursuant to a duly adopted resolution of the

Tangipahoa Parish School Board.


                                                              IV.


         Under the Final Agreement it is the intent of the parties, as represented herein by counsel,

that the Tangipahoa Parish School System be declared unitary in all of the facets of its operations

and, accordingly, that all outstanding injunctions be dissolved and all outstanding orders be

withdrawn by the Court subject only to the provisions provided for in section IX of this joint

motion and the related provisions of the Final Agreement.



1
  See Parker v. Anderson, 667 F.2d 1204 (5th Cir. 1982) wherein the court approved settlement of a class action
settlement “granted over the objection of all but one of the eleven named plaintiffs as well as over the objections of a
number of class plaintiffs”[.] 667 F.2d at 1207.

                                                     Page 2 of 6
        Case 2:65-cv-15556-ILRL-JVM Document 1615 Filed 12/23/19 Page 3 of 6



                                                                V.


           The Final Agreement will remain in effect for a period of three school years commencing

with the second semester of the 2019-2020 school year to allow implementation of the Final

Agreement. The Final Agreement provides during this period of time defendant shall continue

such policies and practices provided for in the Final Agreement important to a demonstration that

defendant can operate its school system consistent with the Fourteenth Amendment and show the

same to those on whose behalf this lawsuit was instituted in the first instance.2


                                                               VI.


           Pursuant to the Final Agreement, upon its conclusion there shall be held a fairness

hearing at which a showing shall be made that substantial compliance with its terms and

provisions has been achieved. Upon such a successful showing this lawsuit shall be dismissed

with prejudice as to the terms and provisions of the Final Agreement or as to any of its terms and

provisions for which such showing is made. In absence of a showing of substantial compliance

with any of its terms and provisions, plaintiffs may seek additional relief limited to such terms

and provisions.


                                                               VII.


           Counsel for the parties are highly experienced in the area of school desegregation

litigation and intimately familiar with federal court jurisprudence in the area of school

desegregation. Their judgment that the settlement contained in the Final Agreement is fair as to

all parties is entitled to considerable weight. The parties and their counsel have had an unusually

extensive opportunity to assess their litigation risks in this matter, which has been pending for in

2
    See, Youngblood v. Bd. of Pub. Sch. Instruction of Bay City, Florida, 448 F.2d 770 (5th Cir. 1971).

                                                      Page 3 of 6
     Case 2:65-cv-15556-ILRL-JVM Document 1615 Filed 12/23/19 Page 4 of 6



excess of 54 years. The parties’ agreement reflects the advanced stage of this lawsuit, as well as

the reality that defendant has made progress in recent years and especially in past months and has

previously attained unitary status in certain areas and provisional status in others. It also reflects

that upon Court approval of the Final Agreement the defendant will be made to demonstrate to

those on whose behalf this lawsuit was filed and the public at large its ability to operate a unitary

system and to evidence its good faith in so doing especially with respect to the actions of the

members of the school board and the school systemwide administrators. The parties agree that

good faith implementation of the Final Agreement is paramount and that failure to act in good

faith would evidence noncompliance with the Final Agreement.


       Thus, consideration of these factors weighs in favor of the Final Agreement attached to

this joint motion. There would be substantial risks and uncertainties for all parties if the case

proceeded as adversary litigation about defendant’s entitlement to a finding of unitary status and

dismissal of this lawsuit or the plaintiffs’ request for additional relief. Furthermore, contested

litigation would consume resources better directed toward improvement of educational programs

as opposed to attorneys’ fee and costs.


       The Final Agreement is not the result of fraud or collusion between the parties. While

the Court did not request that counsel explore the possibility of reaching a settlement, no

evidence can be presented to indicate that the agreement is anything other than the result of

arms-length negotiation between the parties and their counsel.


       The parties have suggested that the provisions of the Final Agreement, including its term

of three school years, are appropriate concluding steps in remedying the constitutional violation

that necessitated this litigation. Accordingly, the Final Agreement is necessarily predicated



                                             Page 4 of 6
     Case 2:65-cv-15556-ILRL-JVM Document 1615 Filed 12/23/19 Page 5 of 6



upon, and requires, defendant’s good faith compliance with the terms and provisions of the Final

Agreement and plaintiffs’ good faith in evaluating defendant’s implementation.


       Accordingly, the primary aim of the Final Agreement is to effectuate the goal of

constitutional compliance and to restore control of the school system to local officials,

constrained only by the terms of their voluntary agreement.


       It is submitted that the Court acknowledges that the Final Agreement, taken as a whole,

fairly and adequately protects the interests of plaintiffs and all persons similarly situated and

comports with the requirements of the Fourteenth Amendment. The settlement is clearly the

product of compromise on both sides. The parties’ resolution of the matters covered within the

agreement has been many years in the making and sets a positive tone for the Tangipahoa Parish

School System in the future.


                                                 VIII.


       For all the foregoing reasons, the Court should acknowledge the Final Agreement as the

parties’ settlement of this case and vacate all pending injunctions and orders related thereto,

subject to the obligation upon termination of the Final Agreement to move for a fairness hearing

as described hereinabove.


                                                  IX.


       Pursuant to the Final Agreement, defendant’s settlement counsel shall provide such

reports to the court by submission to the Court Compliance Officer at the times provided for in

the Final Agreement. Defendant’s settlement counsel shall concurrently provide a copy of such

reports to plaintiffs’ settlement counsel. It is the desire of the parties that their respective


                                          Page 5 of 6
     Case 2:65-cv-15556-ILRL-JVM Document 1615 Filed 12/23/19 Page 6 of 6



settlement counsel shall represent their interests with respect to all matters pertaining to the Final

Agreement.


                                                     X.


         The Final Agreement is attached to this joint motion.


         WHEREFORE, the parties respectfully move that the Court enter the concurrently filed

Order.


                                               Respectfully submitted,

                                               /s/ Ashley E. Bass
                                               _______________________________________
                                               Ashley E. Bass (LA Bar Roll#24364)
                                               Cashe Coudrain & Bass
                                               P. O. Drawer 1509
                                               Hammond, LA 70404-1509
                                               Telephone: (985) 542-6848
                                               E-mail: aeb@ccbattorneys.com
                                               Attorney for Tangipahoa Parish School Board




                                               /s/ Gideon T. Carter, III_____________________
                                               Gideon T. Carter, III (LA Bar Roll # 14136)
                                               4962 Florida Blvd. FL-4
                                               Baton Rouge LA 70806-4031
                                               Telephone: (225) 214-1546
                                               E-mail: gideontcarter3d@gmail.com
                                               Attorney for Plaintiffs




                                             Page 6 of 6
